                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

 DAVID ALLEN FARMER,                             :     Case No. 3:20-cv-00018
                                                 :
        Plaintiff,                               :     District Judge Walter H. Rice
                                                 :     Magistrate Judge Sharon L. Ovington
 vs.                                             :
                                                 :
 DENNIS J. LANGER, et al.,                       :
                                                 :
        Defendants.


                                             ORDER


       Plaintiff David Allen Farmer, an inmate at the Marion Correctional Institution, has filed a

pro se Complaint and an application for leave to proceed in forma pauperis. His application,

however, uses an out-of-date form and does not provide all the information presently required in

support of such applications, including, but not limited to a Certificate to be completed by the

institution of incarceration concerning the sum of money he has in his inmate account. The

Clerk of Court is therefore directed to send to Plaintiff a copy of the current Application And

Affidavit By Incarcerated Person To Proceed Without Prepayment Of Fees.

       The Court ORDERS that on or before February 24, 2020, Plaintiff shall either pay the

required $400 filing fee pursuant to 28 U.S.C. §1914(a) or complete and return to the Clerk of

Court his Application And Affidavit By Incarcerated Person To Proceed Without Prepayment Of

Fees. Plaintiff is placed on notice that a failure to timely comply with this Order may result in

dismissal of his Complaint for failure to prosecute.

January 22, 2020                                     s/Sharon L. Ovington
                                                     Sharon L. Ovington
                                                     United States Magistrate Judge
